522 Pa. 503 (1989)
564 A.2d 157
Joseph FERKO and Ann Ferko, his wife, Appellants,
v.
Michael L. SPISAK and Patricia A. Spisak, his wife, and the Borough of North East, Pennsylvania, Rocco J. and Dinah Jo Tomasino, Daniel R. and Elinor Morse, and Robert B. Haslett, Executor of the Estate of Lochner Tenney.
Supreme Court of Pennsylvania.
Argued September 25, 1989.
Decided October 6, 1989.
Reargument Denied November 30, 1989.
*504 Eugene J. Brew, Jr., McClure & Miller, Erie, for appellants.
Robert J. Jeffery, Orton, Dunlavey & Jeffery, P.C., North East, for Michael L. and Patricia Spisak.
Cathy M. Lojewski, North East, for other appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
PER CURIAM:
Order affirmed.